DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshio Inoue (WO – 2018/008425 A1, herein after Toshio ‘425).
As per claim 1, Toshio ‘425 discloses Active Noise Vibration Apparatus comprising:
an elastomer substrate (16, Fig: 2, 5-6) having a predetermined shape and comprising a magnetic powder (28, Active type noise vibration control apparatus electromagnet coil position core inner filled magneto rheological elastomer contain magnetic particle, Title, Fig: 2, 5-6); and
a coil (15, Fig: 2, 5-6) disposed inside the elastomer substrate (Fig: 2, 5-6).

As per claim 2, Toshio ‘425 discloses wherein the coil (15) is wound in a direction perpendicular to a direction in which stress is applied to the elastomer substrate (As per figure 1 and 2, coil 15 is wound horizontally and load applied from top (Fig: 1), therefore, stress is applied up and down).

As per claim 4, Toshio ‘425 discloses wherein the magnetic powder includes spherical particles (Example of the shape of the magnetic particles include, but are not particularly limited to, a sphere shape, a needle shape, and a plate shape, [0028]).

As per claim 8, Toshio ‘425 discloses wherein the coil (15) is wound in a direction parallel to a ground surface (Fig: 2, 5-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshio Inoue (WO – 2018/008425 A1, herein after Toshio ‘425) as applied to claims 1 and 2 above, and further in view of Saito Akihiko (EP – 0959480 A2).
As per claim 3, Toshio ‘425 discloses wherein the magnetic powder includes flaky particles (Example of the shape of the magnetic particles include, but are not particularly limited to, a sphere shape, a needle shape, and a plate shape, [0028], therefore, a plate shape is similar to flaky shape), and
wherein the magnetic powder (15) is configured to be disposed inside the elastomer substrate (Fig: 2, 5-6).
Toshio ‘425 discloses all the structural elements of the claimed invention but fails to explicitly disclose a flat surface of the magnetic powder including the flaky particles is perpendicular to the direction in which the stress is applied to the elastomer substrate.
Saito discloses Core Material for Noise Filter comprising:
a flat surface of the magnetic powder (2, Fig: 1) including the flaky particles is perpendicular to the direction in which the stress is applied to the elastomer substrate (Claims 1 and 2, Fig: 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the active noise vibration apparatus of the Toshio ‘425 to make the flat surface of the magnetic powder including the flaky particles is perpendicular to the direction in which the stress is applied to the elastomer substrate as taught by Saito in order excellent withstand voltage performance can be secured and coil component can be further miniaturized.

As per claim 7, Toshio ‘425 discloses the coil (15) is wound in a direction perpendicular to a ground surface (Fig: 2, 5-6), but fails to explicitly discloses wherein the flat surface of the magnetic powder is perpendicular to the ground surface.
Saito discloses Core Material for Noise Filter comprising:
wherein the flat surface of the magnetic powder (2, Fig: 1) is perpendicular to the ground surface (Fig: 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the active noise vibration apparatus of the Toshio ‘425 to make the flat surface of the magnetic powder is perpendicular to the ground surface as taught by Saito in order excellent withstand voltage performance can be secured and coil component can be further miniaturized.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshio Inoue (WO – 2018/008425 A1, herein after Toshio ‘425) as applied to claim 1 above, and further in view of another invention of Toshio Inoue (US – 2017/0219039 A1, herein after Toshio ‘039).
As per claim 5, Toshio ‘425 discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the coil includes a plurality of coils, which are wound in different directions from each other.
Another invention of Toshio ‘039 discloses Characteristic Value Variable Dynamic Vibration Absorber comprising:
wherein the coil (22, Fig: 5A-5B) includes a plurality of coils (22A, 22B, Fig: 5A-5B), which are wound in different directions from each other (see magnetic line of force 44a and 44b, Fig: 5B).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the active noise vibration apparatus of the Toshio ‘425 to arrange the coil in which wherein the coil includes a plurality of coils, which are wound in different directions from each other as taught by another invention of Toshio ‘039 in order to formation of the closed magnetic path with a magnetic substance material enables a magnetic field to act on the magneto-rheological elastomer efficiently, thereby achieving power-saving and efficient vibration damping characteristics.

As per claim 6, Toshio ‘425 discloses wherein the magnetic powder includes spherical particles (Example of the shape of the magnetic particles include, but are not particularly limited to, a sphere shape, a needle shape, and a plate shape, [0028]).

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching references fail to disclose wherein one coil among the plurality of coils is wound in a direction parallel to a ground surface, and
another coil among the plurality of coils is wound in a direction perpendicular to the ground surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A: INOUE T (WO – 2016/148011 A1),
B: GAN Z (CN – 204610675-U).
C: Kim et al. (US – 2013/0147095 A1),
D: ODAHARA et al. (US – 2019/0096566 A1), and
E: INOUE T (WO – 2016/148011 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657